        Case 2:20-cv-04096-GAM Document 104 Filed 12/23/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                              Plaintiffs,

                       v.                                            No. 2:20-cv-4096

LOUIS DEJOY, in his official capacity as United States
Postmaster General; ROBERT M. DUNCAN, in his
official capacity as Chairman of the Postal Service
Board of Governors; and the UNITED STATES
POSTAL SERVICE,

                              Defendants.



                                   JOINT STATUS REPORT

       As discussed during the December 16, 2020 status conference, the parties in the above

matter have engaged in discussions about a schedule to govern further proceedings in this matter.

The parties respectfully propose the following schedule:

       By January 7, 2021, the parties will serve any requests for written discovery.

       By January 28, 2021, the parties will respond to any requests for written discovery.

       By February 18, 2021, the parties will endeavor to produce all documents responsive to

requests for the production of documents, consistent with any responses and objections and/or

any agreement reached between the parties. If either party cannot in good faith comply with this

deadline, the parties will endeavor to negotiate a modification of all remaining deadlines. If such

a modification cannot be reached, either party may seek leave of Court to modify the remaining

deadlines in the schedule.
         Case 2:20-cv-04096-GAM Document 104 Filed 12/23/20 Page 2 of 3




       By March 5, 2021, the parties will take any depositions.

       By March 19, 2021, Plaintiffs will file a motion for summary judgment.

       By March 26, 2021, any amicus brief in support of Plaintiffs’ motion for summary

judgment is due.

       By April 9, 2021, Defendants will file a combined cross-motion for summary judgment

and opposition to Plaintiffs’ motion for summary judgment.

       By April 16, 2021, any amicus brief in support of Defendants’ cross-motion for summary

judgment is due.

       By April 23, 2021, Plaintiffs will file a combined reply in support of their motion for

summary judgment and opposition to Defendants’ cross-motion for summary judgment.

       By May 7, 2021, Defendants will file a reply in support of their cross-motion for

summary judgment.

       Finally, at the December 3, 2020 status conference, the Court inquired into the status and

adequacy of Defendants’ current reporting obligations in other lawsuits. Defendants are currently

providing Plaintiffs and the Court with copies of the weekly reports filed in Jones v. USPS, No.

20-6516 (S.D.N.Y.), which covers service performance at the national, area, and district level.

Defendants also are providing Plaintiffs with original Excel files for the daily reporting data

ordered by the court in Vote Forward v. DeJoy, No. 20-2405 (D.D.C.), NAACP v. USPS, No. 20-

2295 (D.DC), and Richardson v. Trump, No. 20-2262 (D.D.C.), which includes the number of

late and extra trips used each day.

       At this time, the reporting obligations in D.D.C. and S.D.N.Y. provide sufficient data

about both service performance and the number of late and extra trips used by Defendants.

Should the courts in Jones, Vote Forward, NAACP, or Richardson modify or terminate the




                                                 2
        Case 2:20-cv-04096-GAM Document 104 Filed 12/23/20 Page 3 of 3




reporting requirements, Plaintiffs would request that Defendants continue to provide Plaintiffs

with (a) weekly updates about service performance at the national, area, and district level and (b)

weekly updates about the number of late and extra trips used each day. Defendants are open to

conferring with Plaintiffs about this issue, if and when the courts in Jones, Vote Forward,

NAACP, and/or Richardson modify or terminate these data reporting obligations. Defendants

note, however, that Plaintiffs should have to justify their need for continued data reporting even

when another Court has found that these data reports are no longer necessary, or no longer serve

a sufficiently compelling purpose to justify the time and expense required to produce them.




December 23, 2020                                Respectfully submitted,

JEFFREY BOSSERT CLARK                            JOSH SHAPIRO
Acting Assistant Attorney General                Attorney General
                                                 Commonwealth of Pennsylvania
ERIC R. WOMACK                                   MICHAEL J. FISCHER (Pa. Bar. No.
Assistant Branch Director                        322311)
Federal Programs Branch                          Chief Deputy Attorney General
                                                 AIMEE D. THOMSON (Pa. Bar. No.
/s/ Kuntal V. Cholera                            326328)
KUNTAL V. CHOLERA                                RYAN B. SMITH (Pa. Bar. No. 324643)
Trial Attorney
U.S. Department of Justice                        /s/ Jacob B. Boyer
Civil Division, Federal Programs Branch          JACOB B. BOYER (Pa. Bar. No. 324396)
1100 L Street, NW                                Deputy Attorneys General
Washington, D.C. 20005                           Office of Attorney General
kuntal.cholera@usdoj.gov                         1600 Arch Street, Suite 300
                                                 Philadelphia, PA 19103
Attorneys for Defendants                         (215) 528-4057
                                                 jboyer@attorneygeneral.gov

                                                 Attorneys for Plaintiffs




                                                 3
